[Cite as State v. Rencher, 2019-Ohio-2138.]

                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT

State of Ohio,                                      :

                 Plaintiff-Appellee,                :
                                                                     No. 18AP-562
v.                                                  :             (C.P.C. No. 15CR-5824)

Amber N. Rencher,                                   :           (REGULAR CALENDAR)

                 Defendant-Appellant.               :


                                              D E C I S I O N

                                      Rendered on May 30, 2019


                 On brief: Ron O'Brien, Prosecuting Attorney, and Seth L.
                 Gilbert, for appellee.

                 On brief: Eric W. Brehm, for appellant.

                   APPEAL from the Franklin County Court of Common Pleas

NELSON, J.
         {¶ 1} Gregory "G-man" Smith died from a gunshot wound on Amber Rencher's
porch.     In due course, a jury convicted Ms. Rencher of the third-degree felony of
tampering with evidence in the form of a handgun said to have been concealed or
removed from the scene. She now appeals from that conviction, which in her single
assignment of error she maintains was not supported by sufficient evidence and was
against the manifest weight of the evidence.
         {¶ 2} The jury heard testimony from Ms. Rencher's own mouth in which she
averred among other things that:
                 She understood soon after her 911 call notifying police of the
                 shooting that they were conducting what became a murder
                 investigation. See, e.g., Feb. 28, 2018 Tr. at 111 (officer "was
                 like, well, we're now making your apartment an
No. 18AP-562                                                                                2

              investigation"), 119 ("I know it was crime scene tape around
              my house").

              She took drugs away from the scene, in the form of a bag of
              marijuana that the dying man (with whom she said she was
              "pursuing * * * maybe starting a relationship," Tr. at 108) told
              her to "give * * * to one of the brothers," Tr. at 116; "when I
              seen his brother a couple days later I gave it to him because
              that's what he had instructed me to do," Tr. at 135.

              She texted someone on November 16, 2015, the day of the
              shooting: "They in my house. The gun in there." Tr. at 143.
              She texted a bit later: "Aaron told them he was in my house.
              What should I say, dude, if they find it?" Tr. at 143-44.

              She told police in an interview some days after the shooting
              that she had retrieved a gun from the scene, hidden it, and
              later taken it to a person named Steel Toe. Tr. at 137 ("Yes,
              sir. That's what I said"), 139.

              Texted by someone on the day after the shooting, "You got G-
              man's stuff?," she responded: "Nope. They took it when they
              searched my house. Steel Toe got that thing, though?" Tr. at
              144.

       {¶ 3} She also acknowledged that it was her voice the jury heard on the 911 tape
reporting the shooting. Tr. at 131. Reasonable jurors listening to that call could find that
right after being asked, "[a]re the weapons there," and responding "[n]o, sir," she can be
heard exclaiming, "[t]hey're coming" repeatedly, before instructing:        "Move the gun.
Move the gun." State's Ex. A at 0:27-0:42.
       {¶ 4} Police did not recover a gun from the scene. Tr. at 68-69 (testimony of Det.
Dickey).
       {¶ 5} Ms. Rencher provided the jury with accounts different from what she had
told police about first having hidden the gun and then taken it to Steel Toe. She feared
retaliation from people she was told were hanging out in or around her apartment, she
said, so she "made up this big story" about a gun that she thought detectives would come
to understand was "not even plausible." Tr. at 128, 124-26; see also id. at 139 (Q,: "you're
making up the fact that you took that gun to someone [sic] else and gave it to Steel Toe?"
A. "Yes, sir."). And she said that as she had told police at a different point, she had seen a
gun at the scene with the victim and his companion Little Man/Wooskie, but "then when I
No. 18AP-562                                                                                 3

was in the midst of helping G-man, Wooskie or Little Man disappeared and I didn't see
the gun any more." Id. at 140. Her account to police about having removed a gun herself,
she said, was not accurate: "I did lie to the police officer." Id. at 146.
       {¶ 6} The jury, of course, was not bound to believe Ms. Rencher's testimony that
she was lying about having hidden and removed the gun. See, e.g., State v. Betters, 10th
Dist. No. 17AP-901, 2018-Ohio-4079, ¶ 13 ("the jury may take note of the inconsistencies
and resolve them accordingly, 'believ[ing] all, part, or none of a witness's testimony' ")
(citations omitted).
       {¶ 7} No person who, "knowing that an official proceeding or investigation is in
progress, or is about to be or likely to be instituted," shall "conceal, or remove any * * *
thing, with purpose to impair its value or availability as evidence in such proceeding or
investigation." R.C. 2921.12(A)(1). The jury convicted Ms. Rencher of that form of
tampering with evidence. See Jury Instructions at 5-6; unanimous jury verdict form of
March 1, 2018.
       {¶ 8} In reviewing whether there is legally sufficient evidence to sustain a verdict,
" '[t]he relevant inquiry for an appellate court is whether the evidence presented, when
viewed in a light most favorable to the prosecution, would allow any rational trier of fact
to find the essential elements of the crime proven beyond a reasonable doubt.' " State v.
Daniels, 10th Dist. No. 18AP-626, 2019-Ohio-1791, ¶ 9, quoting State v. McDonald-
Glasco, 10th Dist. No. 17AP-368, 2018-Ohio-1918, ¶ 20 (citations omitted).
       {¶ 9} In assessing a manifest weight challenge, this court " 'may not merely
substitute its view for that of the trier of fact, but must review the entire record, weigh the
evidence and all reasonable inferences, consider the credibility of the witnesses, and
determine whether, in resolving conflicts in the evidence, the trier of fact clearly lost its
way and created such a manifest miscarriage of justice that the conviction must be
reversed and a new trial ordered.' " Daniels at ¶ 10, quoting State v. Harris, 10th Dist.
No. 13AP-770, 2014-Ohio-2501, ¶ 22 (citation omitted). An appellate court should reverse
a conviction as against the manifest weight of the evidence " 'for only the most
"exceptional case in which the evidence weighs heavily against the conviction." ' " Daniels
at ¶ 10, quoting State v. Reed, 10th Dist. No. 09AP-84, 2009-Ohio-6900, ¶ 24, quoting
State v. Thompkins, 78 Ohio St. 3d 380, 387 (1997).
No. 18AP-562                                                                                 4

       {¶ 10} Here, when the evidence is reviewed in the light most favorable to the
prosecution, a rational juror indeed could have found, as this jury did, that the state
proved every element of the tampering charge beyond a reasonable doubt. And this is not
the exceptional case where the jury clearly lost its way so as to create a manifest
miscarriage of justice.
       {¶ 11} Reviewing Ms. Rencher's own testimony in the context presented here, a
juror would have been entirely rational to conclude beyond a reasonable doubt (1) that
Ms. Rencher knew during or shortly after the time of her 911 call reporting a shooting that
the matter would be or was being investigated and that she was in the midst of a "crime
scene," see Tr. at 111, 119, and (2) that she concealed or removed or was complicit in
concealing or removing a handgun from the vicinity of the murder victim, see, e.g., Tr. at
137 (admission to police about having conveyed the gun to Steel Toe); id. at 143-44 (texts,
one explicitly referencing a "gun"); State's Ex. A ("Move the gun").
       {¶ 12} Ms. Rencher argues through counsel that the state failed to prove (3) that
she acted with the requisite purpose to impair the value or availability of the gun as
evidence in the investigation, see Appellant's Brief at 9, but taking and hiding a gun found
at the scene of a shooting death could easily be found as meant to obscure circumstances
surrounding the event. Here, a jury evaluating the evidence reasonably could find that
Ms. Rencher repeatedly expressed concern over the possibility that investigating officers
might find the gun, reflecting at least an implied desire that they not. See, e.g., State's Ex.
A ("They're coming * * * Move the gun * * *"); Tr. at 143-144 "What should I say, dude, if
they find it?"; "Steel Toe got that thing, though?").
       {¶ 13} "The purpose with which a person does an act is determined from the
manner in which it is done, the means used, and all the other facts and circumstances in
evidence." State v. Fincher, 10th Dist. No. 86AP-82, 1986 Ohio App. Lexis 9009 at * 8
(further noting that circumstantial evidence used "to prove an essential element of a
crime must be irreconcilable with any reasonable theory of an accused's innocence in
order to support a finding of guilt"); see also, e.g., State v. Dowen, 8th Dist. No. 101020,
2015-Ohio-302, ¶ 24 (in "determining whether the defendant [in a tampering case] acted
purposely, a defendant's state of mind may be inferred from the surrounding
circumstances").    Ms. Rencher's admission that she "hid" the gun and "later took it to
No. 18AP-562                                                                                5

Steel Toe" reasonably could be understood in these circumstances as evidencing a specific
intent to make the gun unavailable to police as evidence in the investigation. The jury was
entitled to find the requisite purpose beyond a reasonable doubt, even without
considering evidence of a further design by Ms. Rencher to conceal other (marijuana)
evidence from the scene. See, e.g., State v. Workman, 3d Dist. No. 2-15-05, 2015-Ohio-
5049, ¶ 59 ("the trier of fact could reasonably infer that by placing an item in a trash bin,
Workman specifically intended to impair its availability as potential evidence in an
investigation").
       {¶ 14} Contrary to Ms. Rencher's suggestion, see Appellant's Brief at 5, 9, it
matters not for this offense whether Ms. Rencher was a suspect in the shooting itself.
What matters is whether she purposefully "impair[ed] * * * [the] value or availability [of
the gun] as evidence in [the] * * * investigation." R.C. 2921.12(A)(1). The state need not
prove a particular motive for impairing the availability of the gun evidence. See, e.g.,
State v. Johnson, 7th Dist. No. 04-MA-193, 2007-Ohio-3332 (" 'Motive, in criminal law, is
not an element of the crime,' " quoting State v. Wyant, 64 Ohio St. 3d 566, 571, 572, fn. 8
(1992), vacated on other grounds by Ohio v. Wyant, 508 U.S. 969 (1993), which had
further recited that "the actor's state of mind or volition at the time he acts * * * * is not
the same as * * * motive * * * * 'Motive is what prompts a person to act * * * * [as opposed
to] the state of mind with which the act is done,' " quoting Black's Law Dictionary, 810 (6
Ed.1990)); State v. Miller, 7th Dist. No. 13-MA-12, 2014-Ohio-2936, ¶ 110 (proof of
motive not required to establish the crime of tampering with evidence; "his reason for
having purpose to impair the value or availability of thing as evidence in an investigation
was not an element").
       {¶ 15} And it hardly helps Ms. Rencher's position for her to argue that there "was
no evidence that the firearm removed from the victim's body was the weapon used in the
shooting." See Appellant's Brief at 9. Well, yes, as the state naturally points out, the gun
couldn't provide evidence as to whether or not it had been used in the shooting, precisely
because it was missing. See Appellee's Brief at 11. And a reasonable juror also could find
value to the investigation in determining whether the gun had been on the person of the
victim, or others, even if it had not been used to shoot the victim. Again, however, police
cannot analyze a gun for such indicia when the gun is gone.
No. 18AP-562                                                                    6

      {¶ 16} We overrule Ms. Rencher's sole assignment of error, and we affirm the
judgment of the Franklin County Court of Common Pleas.
                                                               Judgment affirmed.
                    BRUNNER and BEATTY BLUNT, JJ., concur.
                          _________________